 


110 HR 5691 IH: Middle Class Assistance Act of 2008
U.S. House of Representatives
2008-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5691 
IN THE HOUSE OF REPRESENTATIVES 
 
April 3, 2008 
Ms. Shea-Porter introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow an above-the-line deduction for State and local real property taxes on principal residences of taxpayers who elect not to deduct State and local income and general sales taxes, a refundable credit for the increased cost in 2008 of heating oil used to heat the principal residence of the taxpayer, and to increase and make permanent the deduction for qualified tuition and related expenses. 
 
 
1.Short titleThis Act may be cited as the Middle Class Assistance Act of 2008. 
2.Above-the-line deduction for state and local real property taxes on principal residences of taxpayers who elect not to deduct State and local income and general sales taxes 
(a)In generalSubsection (a) of section 62 of the Internal Revenue Code of 1986 (defining adjusted gross income) is amended by inserting after paragraph (21) the following new paragraph: 
 
(22)Deduction for state and local real property taxes on principal residences of taxpayers who do not deduct state and local income and general sales taxes 
(A)In generalIn the case of an eligible individual, the deduction allowed by section 164 for State and local real property taxes to the extent such taxes are attributable to— 
(i)property located in the United States, and 
(ii)for a period that such individual (or such individual’s spouse) owned and used the property as their principal residence (within the meaning of section 121). 
(B)Eligible individualFor purposes of subparagraph (A), the term eligible individual means any taxpayer who elects for the taxable year to apply section 164 without regard to— 
(i)the reference to State and local income taxes in section 164(a), and 
(ii)the election under section 164(b)(5) (relating to election to deduct State and local sales taxes in lieu of State and local income taxes). . 
(b)No affect on amtSubparagraph (A) of section 56(b)(1) of such Code is amended by adding at the end the following new sentence: Section 62(a)(22) shall not apply for purposes of the preceding sentence.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 
3.Refundable credit for increased 2008 home heating oil costs 
(a)In generalSubchapter B of chapter 65 of the Internal Revenue Code of 1986 (relating to rules of special application) is amended by adding at the end the following new section: 
 
6431.Refundable credit for increased 2008 home heating oil costs 
(a)In generalIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by subtitle A for the first taxable year of the taxpayer ending on or after December 31, 2008, an amount equal to the taxpayer’s increased 2008 home heating oil costs. 
(b)Limitations 
(1)Maximum creditThe credit allowed by this section for the taxable year shall not exceed $500. 
(2)Limitation based on adjusted gross incomeThe dollar amount applicable under paragraph (1) (determined after the application of subsection (e)(2)) shall be reduced (but not below zero) by the amount which bears the same ratio to such applicable dollar amount (as so determined) as the excess of the taxpayer’s adjusted gross income over $200,000 bears to $10,000. 
(c)Eligible individual 
(1)In generalFor purposes of this section, the term eligible individual means any individual whose principal residence is located in the United States. 
(2)ExceptionSuch term shall not include— 
(A)any nonresident alien individual, and 
(B)any individual with respect to whom a deduction under section 151 is allowable to another taxpayer for a taxable year beginning in the calendar year in which the individual's taxable year begins. 
(d)Increased 2008 heating oil costsFor purposes of this section— 
(1)In generalThe term increased 2008 heating oil costs means the excess (if any) of— 
(A)the amount paid by the taxpayer for heating oil used to provide space heating for the principal residence of the taxpayer during 2007, over 
(B)the amount paid by the taxpayer for heating oil used to provide space heating for such residence during 2008. 
(2)Use as principal residence for less than entire yearIf the principal residence of an individual is not the same throughout 2007 and 2008, the limitation applicable to such individual under subsection (b) shall be the amount equal to— 
(A)such limitation (determined without regard to this paragraph), multiplied by 
(B)the smaller of— 
(i)the fraction of 2007 (determined on a daily basis) that such residence was the principal residence of the individual, or 
(ii)the fraction of 2008 (as so determined) that such residence was the principal residence of the individual. 
(3)RentersIn the case of an individual who occupies a unit in a building as a tenant, such individual shall be treated as paying the individual’s allocable share (determined as provided by the Secretary) of the heating oil used to provide space heating for such building. 
(4)Heating oil not used throughout periodIf substantially all of the space heating for a residence is not provided by heating oil consumed at such residence throughout 2007 and 2008, the application of this section shall be determined under regulations prescribed by the Secretary. 
(e)Special rules 
(1)Denial of double benefitNo deduction shall be allowed for the amount described in subsection (d)(1)(B) (otherwise allowable as a deduction for the taxable year) which is equal to the amount of the credit determined for such taxable year under this section. 
(2)Dollar amount in case of joint occupancyIn the case of a dwelling unit which is the principal residence by 2 or more individuals, the dollar limitation under subsection (b)(1) shall be allocated among such individuals in proportion to their respective payments of the 2008 heating oil costs. 
(3)Certain other rules to applyRules similar to the rules of paragraphs (5), (6), and (7) of section 25D(e) shall apply for purposes of this section. 
(f)Principal residenceFor purposes of this section, the term principal residence has the meaning given to such term by section 121; except that no ownership requirement shall be imposed. 
(g)Treatment as Refundable CreditFor purposes of this title, the credit allowed by this section shall be treated as a credit allowed under subpart C of part IV of subchapter A of chapter 1 (relating to refundable credits). . 
(b)Technical amendments 
(1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting or 6431 after section 35. 
(2)The table of sections for chapter 65 of such Code is amended by adding at the end the following new item: 
 
Sec. 6431. Refundable credit for increased 2008 home heating oil costs..  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
4.Deduction for tuition and related expenses increased and made permanent 
(a)Deduction made permanentSection 222 of the Internal Revenue Code of 1986 (relating to qualified tuition and related expenses) is amended by striking subsection (e). 
(b)Deduction increasedSubsection (b) section 222 of such Code is amended to read as follows: 
 
(b)Dollar limitations 
(1)Joint returnsThe expenses of each student which may be taken into account under this section for any taxable year shall not exceed the applicable limit determined in accordance with the following table: 


The applicable
If adjusted gross income—limit is—

Does not exceed $130,000$6,000
Exceeds $130,000 but does not exceed $160,000$3,000
Exceeds $160,000 but does not exceed $200,000$1,500
Exceeds $200,0000. 
(2)Other taxpayersIn the case of taxpayers not filing a joint return, the table contained in paragraph (1) shall be applied by substituting amounts of adjusted gross income which are ½ of the amounts contained therein. 
(3)Adjusted gross incomeFor purposes of this subsection, adjusted gross income shall be determined— 
(A)without regard to this section and sections 199, 911, 931, and 933, and 
(B)after application of sections 86, 135, 137, 219, 221, and 469. . 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
